                                                      Case 3:18-cv-00501-LRH-WGC Document 9 Filed 12/12/18 Page 1 of 3


                                                  1   Francis C. Flaherty
                                                      Nevada Bar No. 5303
                                                  2   Casey C. Gillham
                                                      Nevada Bar No. 11971
                                                  3   DYER LAWRENCE, LLP
                                                      2805 Mountain Street
                                                  4   Carson City, Nevada 89703
                                                      (775) 885-1896
                                                  5   fflaherty@dyerlawrence.com
                                                      cgillham@dyerlawrence.com
                                                  6   Attorneys for Plaintiff

                                                  7
                                                                                  UNITED STATES DISTRICT COURT
                                                  8                                    DISTRICT OF NEVADA

                                                  9
                                                      JENNY A. HUNT, f.k.a. JENNY A. RICCI )                CASE NO. 3:18-cv-00501-LRH-WGC
                                                 10                                        )
                                                                      Plaintiff,           )
                                                 11                                        )                STIPULATION AND ORDER TO EXTEND
                                                      vs.                                  )                DEADLINE FOR PLAINTIFF TO
                                                 12                                        )                RESPOND TO MOTION TO DISMISS
                                                      WASHOE COUNTY SCHOOL DISTRICT,)                       AND TO EXTEND DEADLINE FOR
                                                 13   a political subdivision of the State )                SUBMISSION OF DISCOVERY PLAN
                                                      of Nevada,                           )                AND SCHEDULING ORDER
                                                 14                                        )                (First Request)
                                                                      Defendant.           )
                                                 15                                        )

                                                 16   TO THE UNITED STATES DISTRICT COURT:

                                                 17          Plaintiff Jenny A. Hunt (“Plaintiff” or “Hunt”) and Defendant Washoe County School

                                                 18   District (“Defendant” or the “District”), by and through their respective counsel, hereby submit the

                                                 19   following Stipulation. The Plaintiff seeks a three-week extension to file her Opposition to the

                                                 20   Defendant’s Motion to Dismiss, and Plaintiff seeks a three-week extension of the deadline for

                                                 21   submission of the discovery plan and scheduling order. This request is made in good faith to

                                                 22   accommodate the schedule of Plaintiff’s counsel and to account for the winter holidays, and it is not

                                                 23   made for the purpose of delay, and will not result in any undue delay or prejudice.

                                                 24   ///
                     Carson City, Nevada 89703




                                                      ///
Dyer Lawrence, LLP




                                                 25
                     2805 Mountain Street




                                                 26   ///
                     (775) 885-1896




                                                 27   ///

                                                 28   ///
                                                      Case 3:18-cv-00501-LRH-WGC Document 9 Filed 12/12/18 Page 2 of 3


                                                  1          Accordingly, the Parties have agreed and stipulate that the deadline for the Plaintiff to

                                                  2   respond to Defendant’s Motion to Dismiss will be January 9, 2019, and the deadline for submission

                                                  3   of the discovery plan and scheduling order will be February 11, 2019.

                                                  4   RESPECTFULLY SUBMITTED,

                                                  5   Dated: December 12, 2018             HOLLAND & HART LLP

                                                  6                                        By: /s/ Anthony L. Hall
                                                                                               Anthony L. Hall, Esq.
                                                  7                                            NV Bar No. 5977
                                                                                               AHall@hollandhart.com
                                                  8                                            Ricardo N. Cordova, Esq.
                                                                                               NV Bar No. 11942
                                                  9                                            RNCordova@hollandhart.com
                                                                                               5441 Kietzke Lane, Second Floor
                                                 10                                            Reno, Nevada 89511
                                                                                               (775) 327-3000
                                                 11                                            Attorney for Defendant

                                                 12
                                                 13   Dated: December 12, 2018             DYER LAWRENCE, LLP

                                                 14                                        By: /s/ Francis C. Flaherty
                                                                                              Francis Flaherty
                                                 15                                           FFlaherty@dyerlawrence.com
                                                                                              2805 Mountain Street
                                                 16                                           Carson City, Nevada 89703
                                                                                              (775) 885-1896
                                                 17                                           FAX: (775) 885-8728
                                                                                              Attorney for Plaintiff
                                                 18
                                                 19
                                                                                           IT IS SO ORDERED:
                                                 20
                                                                                           DATED this 14th day of December, 2018.
                                                 21
                                                                                           _________________________________
                                                 22                                        UNITED STATES DISTRICT JUDGE

                                                 23
                                                 24                                        _________________________________
                                                                                           DATED:  ____________________, 2018
                                                                                           LARRY R. HICKS
                     Carson City, Nevada 89703
Dyer Lawrence, LLP




                                                 25                                        UNITED STATES DISTRICT JUDGE
                     2805 Mountain Street




                                                 26
                     (775) 885-1896




                                                 27
                                                 28

                                                                                                  - 2 -
